                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

FREDERICK UPSHAW, JR.,

      Plaintiff,

v.                                                     CV No. 18-1233 KWR/CG

BOARD OF REGENTS OF NEW
MEXICO STATE UNIVERSITY,

      Defendant.

         ORDER GRANTING MOTION TO EXTEND DEADLINE TO SUBMIT
                        CLOSING DOCUMENTS

      THIS MATTER is before the Court on the Parties’ Joint Motion to Extend

Deadline to Submit Closing Documents, (Doc. 50), filed March 18, 2020. The Court,

being fully advised in the premises, finds the Motion is well-taken and is hereby

GRANTED.

      IT IS THEREFORE ORDERED that closing documents are to be filed no later

than April 20, 2020, absent a request showing good cause for an extension.

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
